1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Claims 9 and 19 recite that the period of time, recited in claims 8 and 18, is based on an estimated number of candidate job seekers, however it is unclear how the period of time is determined based on the estimated number of candidate job seekers. The examiner notes that the applicant’s specification states period of time is associated with a specific time durations as described in the tracking engine section in paras. [0033-0036]. However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a how the period of time is based on an estimated number of candidate job seekers and how threshold is determined to capture the time duration.  
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.  The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claim 1-10) and the computer program product (claims 11-20) are directed to an eligible categories of subject matter (i.e. machine, and article of manufacture, process).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite a commercial interaction including advertising activities and behavior, which falls into the “organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The claimed invention also recites an abstract idea that fall within a mental process. The recitation : A computer program product comprising: one or more non-transitory computer-readable storage media comprising instructions which, when executed by one or more processors, cause: receiving job post information that indicates a plurality of attributes for a job opportunity; creating a job post based on the job post information for the job opportunity; causing the job post to be made available through a content management system;  -31-Docket No.: 60352-0414 (902573-US-NP)while the job post is available: determining a first performance metric of the job post; identifying a plurality of job posts that are similar to the job post; determining a second performance metric of the plurality of job posts; performing a comparison between the first performance metric and the second performance metric; based on the comparison, determining a suggestion for the job post; and causing the suggestion to be presented to a poster of the job post. Claim 1 recites sustainably the same limitations as claim 11 and therefore are subjected to the same rationale. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a computer program product comprising: one or more non-transitory computer-readable storage media comprising instructions which, when executed by one or more processors and causing the suggestion to be presented to a poster of the job post to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 4 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a computer program product comprising: one or more non-transitory computer-readable storage media comprising instructions which, when executed by one or more processors and causing the suggestion to be presented to a poster of the job post.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 1) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim 
The dependent claims 2-10 and 12-20 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to a method of organizing human activities, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(3) as being unpatentable over Matthew Carl O’Malley (US 2011/0276507 A1, hereinafter “O’Malley”) in view of Rushi Bhatt (US 2011/0035272 A1, hereinafter “Bhatt”).
Claim 1/11:
O’Malley teaches:
A method comprising: receiving job post information that indicates a plurality of attributes for a job opportunity [fig. 15 describes a method for creating job opportunity. Para. 0027 describes creating new job posting and receiving elements of the job description]; creating a job post based on the job post information for the job opportunity [Fig. 15 #300 describes creating job posting]; causing the job post to be made available through a content management system [Fig. 15 steps 318, 444, and 436 describes Job Posting Options, which allows either the PAM-MGR 50 and/or the MATCH MGR 564 with the proper permissions to select outlets and/or locations for posting and If the user wants to schedule a time window for the posting to become active, he/she can use the "Schedule Activation Window(s)" 436 function]; while the job post is available: determining a first performance metric of the job post [[Fig. 18 and para. [0118] The TIMES Mgr 52 can use the system to compare each of these goals and elements (current job posting performance metric)]; identifying a plurality of job posts that are similar to the job post [Fig. 18 and para. [0118] The TIMES Mgr 52 can use the system to compare each of these goals and elements (current job posting performance metric) against previous Campaigns (second job postings different from the first one) 103 for the same company, similar companies, similar Campaigns for similar positions, similar requirements, and the like]; determining a second performance metric of the plurality of job posts [[Fig. 18 and para. [0118] The TIMES Mgr 52 can use the system to compare each of these goals and elements (current job posting performance metric) against previous Campaigns (second job postings different from the first one)103 for the same company, similar companies, similar Campaigns for similar positions, similar requirements, and the like]; performing a comparison between the first performance metric and the second performance metric [Fig. 18 and para. [0118] The TIMES Mgr 52 can use the system to compare each of these goals and elements (current job posting performance metric) against previous Campaigns (second job postings different from the first one)103 for the same company, similar companies, similar Campaigns for similar positions, similar requirements, and the like, to see in quantifiable and measurable terms how realistic each setup goal is when compared to historical data for similar situations and the like]; [Fig. 18 and para. 0270 a "Thresholds, Weighting & Ranking 440 module option can be set up to place a variety of weighting, prioritizations, and rules to the collective measurements and results. For example, a particular Job Post ID may be far more effective at attracting applicants at a particular time of day when relatively compared to other times of day and thus more weight could be applied towards placing the Campaign 103 at the favorable time slot in, say locations, such as websites, applications, advertising platforms, mobile platforms, and/or the like that allow for temporal type targeting]; wherein the method is performed by one or more computing devices [Fig. 51 and para. 0087].
While O’Malley teaches in Fig. 18 and para. 0270 a "Thresholds, Weighting & Ranking 440 module option can be set up to place a variety of weighting, prioritizations, and rules to the collective measurements and results. For example, a particular Job Post ID may be far more effective at attracting applicants at a particular time of day when relatively compared to other times of day and thus more weight could be applied towards placing the Campaign 103 at the favorable time slot in, say locations, such as websites, applications, advertising platforms, mobile platforms, and/or the like that allow for temporal type targeting, it does not explicitly teach the following, however Bhatt teaches:
based on the comparison, determining a suggestion for the job post, causing the suggestion to be presented to a poster of the job post, [[0083] the recommendation engine, at block 804, ranks the FV (feature value as described in fig. 3) recommendations based on a performance metric, such as CTR, CPC, or lift. The recommendation engine, at block 806, filters the FV recommendations based on a plurality of performance-enhancing criteria of the seed campaign IO and the neighbor ad campaigns with respect to each potential FV recommendation. The recommendation server 130, at block 808, displays the ranked FV recommendations to the advertiser for selection].
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Bhatt with O’Malley, because both references are analogous and compatible since they are directed to the same field on endeavor of campaign optimization, to provide job ad poster with suggestion to improve the viewership to a job ad based on similar job ad posting by comparing performance metrics. Doing so would help employer of a workplace improve the viewership to a job ad based on similar job ad posting by comparing performance metrics.

Claim 2/12:
 the following, however Bhatt teaches:
The method of Claim 1, wherein determining the suggestion for the job post comprises: based on the comparison, identifying a set of suggestions [[0081] generating feature/value (FV) insertion order (IO) recommendations for an ad campaign/job posting]; ranking suggestions in the set of suggestions based upon historical user interaction data associated with the plurality of job posts suggestions [[0083] The recommendation engine, at block 804, ranks the FV recommendations based on a performance metric, such as CTR, CPC, or lift]; and selecting the suggestion from the set of suggestions based upon the ranking of the suggestions in the set suggestions [[0083] The recommendation server 130, at block 808, displays the ranked FV recommendations to the advertiser for selection].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Bhatt with O’Malley, because both references are analogous and compatible since they are directed to the same field on endeavor of campaign optimization, to provide job ad poster with suggestion to improve the viewership to a job ad based on similar job ad posting by comparing performance metrics. Doing so would help employer of a workplace improve the viewership to a job ad based on similar job ad posting by comparing performance metrics.

Claim 3/13:
While O’Malley teaches in Fig. 18 and para. 0270 a "Thresholds, Weighting & Ranking 440 module option can be set up to place a variety of weighting, prioritizations, and rules to the collective  the following, however Bhatt teaches:
The method of Claim 2, wherein ranking the suggestions in the set of suggestions comprises, ranking the suggestions in the set of suggestions based upon the historical user interaction data associated with the plurality of job posts, the plurality of attributes for the job post, and attributes associated with the plurality of job posts [Para. 0081 generating feature/value (FV) insertion order (IO) recommendations for an ad campaign. This approach is designed to make univariate FV recommendations for currently running IOs. [0082] The algorithm identifies, for each seed IO, FV pairs whose presence in the lines of the seed IO and its neighbor IOs increases a performance metric, such as CTR, on average when compared to the lines of the seed IO and the neighbor IOs that do not have this FV combination (i.e., the plurality of attributes for the job post and attributes associated with the plurality of job posts), while para. 0045 describes [0045] the ad space, the number of page viewers, and therefore the number of impressions, on a given day can be very large, and therefore the method partition the historical data by time of the day, such as morning, afternoon, and/or evening. In other words, user data that is collected may be categorized and partitioned accordingly for future use in the recommendation and improvement process of an ad campaign].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Bhatt with O’Malley, because both references are analogous and compatible since they are directed to the same field on endeavor of campaign optimization, to provide job ad poster with suggestion to improve the viewership to a job ad based on similar job ad posting by 

Claim 5/15:
While Bhatt describes recommendation based on FV pairs whose presence in the lines of the seed IO and its neighbor IOs increases a performance metric, such as CTR, on average when compared to the lines of the seed IO and the neighbor IOs that do not have this FV combination and ranking them as described above, O’Malley teaches: 
The method of Claim 1, wherein the suggestion comprises content that specifies suggested attributes values including one or more standardized job title values or one or more job skill values [FIG. 17 depicts an example of potential Job Positions within a particular Job Category in one embodiment.[0290] If there already is a pre-defined Job Category (title) that fits the Job Position (employer's job opening), the PAM-MGR 50 may be encouraged to use it, depending on past usage, success rates, and/or company policy].

Claim 6/16:
O’Malley further teaches:
The method of Claim 1, wherein the suggestion comprises one or more screening questions to remove from the plurality of attributes for the job post [para. 0298 the MATCH has been setup for isolating Candidates for, say employment and/or a job, where the Account can create and/or modify an existing M.A.T.C.H. Rule(s) using a "Education Questions" 412 module option, a "Software Questions" 414 module option, a "Skills Questions" 416 module option, an "Experience Questions" 418 module option, a "Desires Questions" 420 module option, an "Availability Questions" 422 module option and/or a "Customizable and Requests" 438 module option. [0371] A "Remove" 278 column allows the MATCH MGR 51 to indicate which software programs should be "removed" as possible responses for the job Applicants for the particular Job Position. For example, existing data analysis may reflect that is a correlation between having too many possible responses available for the Applicant regarding what existing software program skills he/she possesses and Applicants abandoning the PAC or PIN at this particular step in the Application process] .

Claim 7/17:
O’Malley further teaches:
The method of Claim 1, wherein the suggestion comprises one or more screening questions to add to the plurality of attributes for the job post[para. 0298 the MATCH has been setup for isolating Candidates for, say employment and/or a job, where the Account can create and/or modify an existing M.A.T.C.H. Rule(s) using a "Education Questions" 412 module option, a "Software Questions" 414 module option, a "Skills Questions" 416 module option, an "Experience Questions" 418 module option, a "Desires Questions" 420 module option, an "Availability Questions" 422 module option and/or a "Customizable and Requests" 438 module option. [0369] The columns represent the degree in which the Applicant is required to be familiar with each software program to qualify as a Candidate for a particular Job Position. A "Must Know" 272 column allows the MATCH MGR 51 or for the NEED Mgr with at least equivalent to the MATCH MGR 51 permissions and privileges to indicate which software programs the Applicant "must know" to qualify as a Candidate for the particular Job Position.].

Claim 8/18:
While O’Malley teaches in Fig. 18 and para. 0270 a "Thresholds, Weighting & Ranking 440 module option can be set up to place a variety of weighting, prioritizations, and rules to the collective measurements and results. For example, a particular Job Post ID may be far more effective at attracting applicants at a particular time of day when relatively compared to other times of day and thus more  the following, however Bhatt teaches: 
The method of Claim 1, wherein determining the first performance metric of the job post comprises: collecting user interaction data related to the job post for a period of time [para. 0030 The data warehouse 140 may receive and store campaign IOs/job posting in relation to specific advertisers and be tracked according to dates and times those campaign IOs were active. Accordingly, ad campaign booking information may be obtained from the ad server 112 and stored in the data warehouse]; and determining the first performance metric from the user interaction data [para. 0030 click and user-action data related to display and banner advertisements may be obtained from the ad server 112 and stored in the data warehouse, which are used to determine CTR performance metric and used for comparison later as described above].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Bhatt with O’Malley, because both references are analogous and compatible since they are directed to the same field on endeavor of campaign optimization, to include the collection of ad performance meters associated with job ad posting in order to provide suggestion to improve the viewership to a job ad based on similar job ad posting by comparing performance metrics. Doing so would help employer of a workplace improve the viewership to a job ad based on similar job ad posting by comparing performance metrics.

Claim 10/20:
O’Malley teaches: 
The method of Claim 1, wherein the plurality of job posts are identified based on similarities between one or more attributes of the job post and the plurality of job posts, wherein the one or more attributes include at least one of a job title attribute, one or more skills attributes, a job  [Fig. 18 and para. [0118] The TIMES Mgr 52 can use the system to compare each of these goals and elements (current job posting performance metric) against previous Campaigns (second job postings different from the first one) 103 for the same company, similar companies, similar Campaigns for similar positions, similar requirements, and the like, to see in quantifiable and measurable terms how realistic each setup goal is when compared to historical data for similar situations and the like].

Claim 4 and 14 are rejected under 35 U.S.C. 102(a)(3) as being unpatentable over O’Malley in view of Bhatt, as applied in claims 1 and 11, and further in view of Pei-Chun Chen (US 2018/0181915 A1, hereinafter “Chen”).
Claim 4/14:
While Bhatt describes recommendation based on FV pairs whose presence in the lines of the seed IO and its neighbor IOs increases a performance metric, such as CTR, on average when compared to the lines of the seed IO and the neighbor IOs that do not have this FV combination as described above, O’Malley and Bhatt do not explicitly teach the following, however Chen teaches:
The method of Claim 1, wherein the suggestion comprises content identifying one or more missing attributes from the job post, the one or more missing attributes include at least one of a company logo, a company webpage link, a standardized job title, a job skill, job benefits, job salary, or job description [para. 0033 describes classification after a job posting has been created and posted, as one example, in some implementations, a computing system assisting an employer in creating a job posting can perform classification (e.g., in the background iteratively) on the current draft of the posting and can provide a notification to the employer if certain important sections are missing (e.g., if the classification results in no portions being classified into a certain important section). [0120] as one example modification that can be performed at 208, in some implementations, the computing system can add a header for a particular section to the job posting if such header is missing. For example, if a portion of the job posting is classified into the requirements section, but there is not a header or label of any sort mentioning "Requirements" in the original job posting, then the computing system can add a label or header just before the portion. The header can have the appropriate font, indentation, etc. Addition of a header in this fashion can render the job posting more readable and improve the job posting structure].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Chen with O’Malley and O’Malley, because both references are analogous and compatible since they are directed to the same field on endeavor of campaign optimization, to provide job ad poster with suggestion to improve the viewership to a job ad based on similar job ad posting by comparing performance metrics and key features to conclude what is missing from the job post ad. Doing so would help employer of a workplace improve the viewership to a job ad based on similar job ad posting by comparing performance metrics.

Claim 9 and 19 are rejected under 35 U.S.C. 102(a)(3) as being unpatentable over O’Malley in view of Bhatt, as applied in claim 1 and 11, and further in view of Asher Delug (US 2015/0006277 A1, hereinafter “Delug”).
Claim 9/19:
While O’Malley teaches in Fig. 18 and para. 0270 a "Thresholds, Weighting & Ranking 440 module option can be set up to place a variety of weighting, prioritizations, and rules to the collective measurements and results. For example, a particular Job Post ID may be far more effective at attracting applicants at a particular time of day when relatively compared to other times of day and thus more weight could be applied towards placing the Campaign 103 at the favorable time slot in, say locations, such as websites, applications, advertising platforms, mobile platforms, and/or the like that allow for temporal type targeting, it does not explicitly teach the following, however Delug
The method of Claim 8, wherein the period of time is based on an estimated number of candidate job seekers [Fig. 4 illustrates performance data associated with campaign/an ad posting by providing a breakdown 404 of the various ad campaigns associated with the user account and the associated statistical metrics 406 of each of the ad campaign over a specific time period, while fig.7 illustrates a GUI that shows the ad campaign's performance statistics by charting any of the performance statistics such include number of user interaction with a campaign over a given time period, which the option to show the performance data daily and hourly as illustrated].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Delug with O’Malley and O’Malley, because both references are analogous and compatible since they are directed to the same field on endeavor of campaign optimization, to include that collecting user interaction data related to the job post for a period of time, wherein the period of time is based on an estimated number of candidate job seekers. Doing so would help employer of a workplace improve the viewership to a job ad based on similar job ad posting by comparing performance metrics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9626654 B2
Learning a ranking model using interactions of a user with a jobs list
Tang; Lijun et al.
US 20180322464 A1
SPECIALIZED USER INTERFACES AND PROCESSES FOR INCREASING USER INTERACTIONS WITH JOB POSTINGS IN A SOCIAL NETWORK / BREAKING JOBS
Pattabiraman; Kumaresh et al.
US 20150213481 A1
OPTIMIZATION OF ADVERTISEMENTS
Yuan; Jian



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683